IN THE SUPREME COURT OF IOWA
                            No. 13 / 06-1343

                           Filed March 7, 2008


ESTATE OF ROBERT RYAN, By and Through
CHARLENE RYAN, Executor, CHARLENE RYAN,
Individually, and NATHAN NISSEN,

      Plaintiffs,

vs.

HERITAGE TRAILS ASSOCIATES, INC.,

       Defendant.
-----------------------------
HERITAGE TRAILS ASSOCIATES, INC.,
CF INDUSTRIES, INC., AGRILLANCE, L.L.C.,
and CENEX HARVEST STATES COOPERATIVES,

      Appellees,

vs.

TRINITY INDUSTRIES, INC.,

      Appellant.
________________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Mark J.

Smith, Judge.



      The third-party defendant appeals from a judgment finding it

responsible for damages on the third-party plaintiffs’ contribution claims.

DISTRICT COURT JUDGMENT AFFIRMED IN PART AND REVERSED

IN PART; CASE REMANDED.
                                    2

      Michael J. Coyle and Danita L. Grant of Fuerste, Carew, Coyle,

Juergens & Sudmeier, P.C., Dubuque, and Heather Bailey New of Haynes

and Boone, LLP, Dallas, Texas, for appellant.



      Stephen J. Holtman and David A. Hacker of Simmons Perrine PLC,

Cedar Rapids, for appellee Heritage Trails Associates.

      T. Randy Current of Frey, Haufe & Current, P.L.C., Clinton, and

John M. Sheran of Leonard, Street and Deinard, P.A., Minneapolis,

Minnesota, for appellee CF Industries.

      R. Jeffrey Lewis and Heather L. Wood of Lewis, Webster, Van

Winkle & Knoshaug, L.L.P., Des Moines, for appellees Agriliance and

Cenex Harvest States.
                                      3

WIGGINS, Justice.

     A twenty-seven-year-old nurse tank holding anhydrous ammonia

ruptured and seriously injured two workers who were filling the tank.

One of the workers eventually died due to his injuries.         The injured

worker and the estate of the other brought claims against the

manufacturer of the anhydrous ammonia, the distributors of the

anhydrous, and the company hired by their employer to provide safety

training. The manufacturer and distributors of the anhydrous, together

with the safety training company, filed contribution claims against the

manufacturer of the tank.     The manufacturer and distributors of the

anhydrous settled their claims with the workers by entering into a

stipulated judgment. The trial proceeded on the injured workers’ claims

against the safety training company and the contribution claims against

the tank manufacturer.

     The jury returned a verdict in favor of the workers and against the

safety training company.     It also returned a verdict against the tank

manufacturer on the contribution claims.             The tank manufacturer

appealed contending Iowa Code section 614.1(2A) (2003), Iowa’s statute

of repose for products liability cases, and section 668.5, Iowa’s

contribution   statute,   precluded   the    court    from   submitting   the

contribution claim to the jury. Because the statute of repose prevents

common liability between the manufacturer of the anhydrous, the

distributors of the anhydrous, the safety training company, and the tank

manufacturer, the contribution claims against the tank manufacturer

are precluded as a matter of law.         Therefore, we reverse the district

court’s judgment against the tank manufacturer, but affirm the workers’

judgment against the safety training company.
                                    4

      I. Background Facts and Proceedings.

      In April 2003 an accident occurred at the River Valley Cooperative

in Calamus when a nurse tank manufactured by Trinity Industries, Inc.

ruptured along the longitudinal weld, allowing anhydrous ammonia to

escape.   The escaped anhydrous seriously injured Robert Ryan and

Nathan Nissen. Both men received severe external burns. Nissen also

suffered severe injuries to his lungs and an eye.    Nissen survived the

accident. Ryan survived for several days in the hospital and then died.

      On July 28, 2004, the Estate of Robert Ryan by and through

Charlene Ryan, individually and as executor, and Nissen, filed a petition

against S/M Service Company (S/M), Heritage Trails Associates, Inc.

(Heritage Trails), CF Industries, Inc. (CF), and Cenex Harvest States

Cooperatives (CHS). Ryan and Nissen later amended their petition to add

Agriliance, LLC (Agriliance) as a defendant. S/M was the prior owner of

the nurse tank. S/M merged with River Valley, the employer of Ryan and

Nissen. River Valley became the owner of the tank due to that merger.

River Valley hired Heritage Trails to provide monthly safety training for

its employees.   CF manufactured the anhydrous and sold it to CHS.

CHS sold the anhydrous to Agriliance.       In turn, Agriliance sold the

anhydrous that leaked from the nurse tank to River Valley.

      Ryan’s and Nissen’s claims against these defendants alleged

negligence and breach of warranty based on a failure to warn of the

hazards associated with nurse tanks. Ryan and Nissen did not file an

action against Trinity because the nurse tank involved in the incident

was manufactured in 1976, and the fifteen-year statute of repose

governing products liability actions would have precluded such an

action. Iowa Code § 614.1(2A)(a).
                                     5

      In their answers to the petition, S/M, Agriliance, CHS, CF, and

Heritage   Trails   included   third-party   claims   against   Trinity   for

contribution and indemnity. Trinity raised several affirmative defenses

in its answers to these claims.    Trinity also filed a motion to dismiss

alleging the claims for contribution failed because common liability was

lacking. The district court denied this motion.

      S/M filed a motion for summary judgment claiming the merger

agreement between itself and River Valley shielded it from liability to

Ryan and Nissen. The district court granted S/M’s motion for summary

judgment on this ground and dismissed it from the action.

      CF filed a motion to dismiss Ryan’s and Nissen’s claims for lack of

subject matter jurisdiction, arguing all the claims were preempted by the

Hazardous Materials Transportation Act (HMTA).          Trinity, Agriliance,

CHS, and Heritage Trails joined the motion.       Agriliance, CHS, and CF

later withdrew their motions.      The court overruled Heritage Trails’

preemption motion.

      Agriliance, CHS, and CF stipulated with Ryan and Nissen to the

entry of a judgment on their claims. The court entered judgment in favor

of Ryan and Nissen and against CF for $1,125,000, Agriliance for

$1,025,000, and CHS for $100,000.

      The case proceeded to trial regarding the issues of Heritage Trails’

liability to Ryan and Nissen and the contribution claims against Trinity.

Trinity made a motion for directed verdict based on the lack of common

liability and preemption.      The court overruled Trinity’s motion for

directed verdict.

      The jury returned a verdict in favor of Ryan and Nissen against

Heritage Trails. The district court entered judgment awarding Ryan and

Nissen $769,000 based on the jury’s verdict. The jury also returned a
                                     6

verdict against Trinity on the contribution claims.       The district court

entered judgment in the amount of $2,540,550 against Trinity.

      Trinity was the only party to file a notice of appeal.

      II. Issues.

      Trinity   raises   numerous    issues   on    appeal;     however,   our

construction of the exception in section 614.1(2A)(a) and its interplay

with section 668.5(1), disposes of this appeal.

      In its reply brief, Heritage Trails argues the court should have

dismissed any claim made by Ryan and Nissen against it because the

HMTA preempted those claims. We cannot address this issue based on

the record before us. Heritage Trails failed to file a notice of appeal or

cross-appeal. It is well settled that if a party fails to appeal the district

court’s ruling, it can have no greater relief or redress in our court than

was afforded to that party in the district court. Randolph Foods, Inc. v.

McLaughlin, 253 Iowa 1258, 1277, 115 N.W.2d 868, 879 (1962).

Because Heritage Trails failed to file a notice of appeal or cross-appeal, it

has not preserved this issue for our review. Accordingly, we affirm the

judgment entered against Heritage Trails in favor of Ryan and Nissen.

      III. Standard of Review.

      Prior to trial Trinity moved to dismiss the contribution claims on

the ground that sections 614.1(2A)(a) and 668.5(1) precluded it from

being liable for contribution.   Trinity reasserted its argument when it

moved for a directed verdict. Motions to dismiss and for directed verdicts

are reviewed for correction of errors at law. Ritz v. Wapello County Bd. of

Supervisors, 595 N.W.2d 786, 789 (Iowa 1999) (motion to dismiss); Spaur

v. Owens-Corning Fiberglas Corp., 510 N.W.2d 854, 858 (Iowa 1994)

(directed verdict). Additionally, the disposition of this case turns on the

construction of sections 614.1(2A)(a) and 668.5(1).            We also review
                                      7

questions of statutory construction for correction of errors at law. State

v. Tarbox, 739 N.W.2d 850, 852 (Iowa 2007). Consequently, our review is

for correction of errors at law.

      IV.    Analysis.

      A. The Effect of a Statute of Repose on a Contribution Claim.

Section 614.1(2A)(a) is a statute of repose. Albrecht v. Gen. Motors Corp.,

648 N.W.2d 87, 92 (Iowa 2002). Although a statute of limitations and a

statute of repose may have a similar effect on a cause of action, they are

different animals. We have recently summarized the difference between

a statute of limitations and a statute of repose as follows:

      [A] statute of limitations runs from the accrual of a cause of
      action, whereas a statute of repose runs from a different,
      earlier date typically related to an act of the defendant. They
      are fundamentally different insofar as a statute of limitations
      sets forth the time within which an accrued claim must be
      asserted in court, in contrast to a statute of repose that
      operates to prevent a cause of action from even accruing.
      (“[W]hile a statute of limitation merely limits the time in
      which a plaintiff may bring suit after a cause of action
      accrues, a statute of repose extinguishes a cause of action
      after a fixed period of time . . . , regardless of when the cause
      of action accrued.”). In other words, a statute of limitations
      affects only the remedy, not the right, whereas a statute of
      repose affects the right itself, extinguishing rights or
      preventing rights from arising.

Id. at 91–92 (internal citations omitted).

      We can illustrate this difference by examining how courts apply a

statute of limitations and a statute of repose to a contribution claim. The

first step in applying a statute of limitations to a contribution claim is to

determine when the claim accrued.            In Iowa a cause of action for

contribution ordinarily accrues when one tortfeasor has discharged more

than that tortfeasor’s proportionate share of a common obligation.

Franke v. Junko, 366 N.W.2d 536, 540 (Iowa 1985).              In determining

whether a statute of limitations bars a contribution claim, courts count
                                    8

the time from when the claim accrued to the time the action for

contribution was commenced. Lawrence v. Melvin, 202 Iowa 866, 870,

211 N.W. 410, 413 (1926). Any action filed past the limitations period is

barred. Id.

      Courts use a different analysis when applying a statute of repose

to a contribution claim. The first step in applying a statute of repose is

to determine the time when the statute of repose begins to run.        The

legislature defines the time when the statute of repose begins to run in

the statute. In a products liability action brought in Iowa, the statute of

repose begins to run “after the product was first purchased, leased,

bailed, or installed for use or consumption unless expressly warranted

for a longer period of time by the manufacturer, assembler, designer,

supplier of specifications, seller, lessor, or distributor of the product.”

Iowa Code § 614.1(2A)(a). The time limit in which a party may bring a

products liability action against “the manufacturer, assembler, designer,

supplier of specifications, seller, lessor, or distributor of a product” is

fifteen years. Id.

      After the expiration of fifteen years, the repose period begins. The

repose period not only extinguishes claims that accrued more than

fifteen years prior to the start of the repose period, but also prevents

claims from accruing during the repose period. Albrecht, 648 N.W.2d at

90–91; see also Capco of Summerville, Inc. v. J.H. Gayle Const. Co., 628
S.E.2d 38, 41–42 (S.C. 2006) (holding the statute of repose bars a

contribution action before the right has even accrued); Krasaeath v.

Parker, 441 S.E.2d 868, 870 (Ga. Ct. App. 1994) (statute of repose barred

contribution claim even though suit was timely under the twenty-year

statute of limitations governing contribution actions). Thus, if a right to
                                     9

contribution would ordinarily accrue during the repose period, the

statute of repose prevents it from doing so.

      B.    Statutory Construction of the Contribution Exception

Contained in Section 614.1(2A)(a). When the legislature enacted the

statute of repose for products liability cases, it created an exception to

the repose period for contribution claims.         The legislative exception

states, “[t]his subsection shall not affect the time during which a person

found liable may seek and obtain contribution or indemnity from another

person whose actual fault caused a product to be defective.” Iowa Code

§ 614.1(2A)(a).

      To decide the issues raised in this appeal, we must first construe

section 614.1(2A)(a). The first step in ascertaining the true intent of the

legislature is to look at the statute’s language.     Gardin v. Long Beach

Mortgage Co., 661 N.W.2d 193, 197 (Iowa 2003). When confronted with

the task of statutory construction we have said:

      ‘The goal of statutory construction is to determine legislative
      intent. We determine legislative intent from the words
      chosen by the legislature, not what it should or might have
      said.   Absent a statutory definition or an established
      meaning in the law, words in the statute are given their
      ordinary and common meaning by considering the context
      within which they are used.            Under the guise of
      construction, an interpreting body may not extend, enlarge
      or otherwise change the meaning of a statute.’

State v. Wiederien, 709 N.W.2d 538, 541 (Iowa 2006) (citation omitted).

When the statute’s language is plain and its meaning is clear, we look no

further.   State v. Snyder, 634 N.W.2d 613, 615 (Iowa 2001).        Rather,

“[w]e resort to ‘the rules of statutory construction only when the terms of

[a] statute are ambiguous.’ ”    Wiederien, 709 N.W.2d at 541 (citation

omitted) (emphasis in original). “If reasonable persons can disagree on a

statute’s meaning, it is ambiguous.” Id.
                                    10

      Here, the language of the statute is plain and unambiguous,

meaning we do not have to resort to the rules of statutory construction.

The statute provides it “shall not affect the time during which a person

found liable may seek and obtain contribution or indemnity . . . .” Iowa

Code § 614.1(2A)(a) (emphasis added).       By using this language, the

legislature made it clear that its intent in enacting the contribution

exception was to avoid the repose period from having an effect on a

contribution claim.    Accordingly, the repose period does not prevent a

contribution claim from accruing. Therefore, section 614.1(2A)(a) does

not preclude the contribution claims brought by Agriliance, CHS, CF,

and Heritage Trails.

      C.   The Application of Section 668.5(1) to the Contribution

Claims. Our next task in resolving this appeal is to determine whether

Agriliance, CHS, CF, and Heritage Trails had a right of contribution

against Trinity. Section 668.5(1) controls a party’s right to contribution.

It provides:

      A right of contribution exists between or among two or more
      persons who are liable upon the same indivisible claim for the
      same injury, death, or harm, whether or not judgment has
      been recovered against all or any of them.

Iowa Code § 668.5(1) (emphasis added).       We have construed section

668.5(1) to require the party seeking contribution to have “common

liability” with the contributor.   McDonald v. Delhi Savings Bank, 440
N.W.2d 839, 841 (Iowa 1989). “Common liability exists when the injured

party has a legally cognizable remedy against both the party seeking

contribution and the party from whom contribution is sought.”           Id.

Common liability is determined “ ‘at the time of the injury out of which

the right to contribution arises, and not at the time the action for
                                          11

contribution is brought . . . .’ ” Shreier v. Sonderleiter, 420 N.W.2d 821,

825 (Iowa 1988) (citation omitted).

       Applying these principles to the facts of this case, common liability

did not exist at the time of Ryan’s and Nissen’s injuries. In 2003 the

statute of repose prevented Ryan’s and Nissen’s causes of action against

Trinity from accruing. Because Trinity could not be liable for Ryan’s and

Nissen’s damages, Trinity did not have common liability with Agriliance,

CHS, CF, or Heritage Trails.1           Therefore, as a matter of law, section

668.5(1) precludes Agriliance’s, CHS’s, CF’s, and Heritage Trails’

contribution claims against Trinity.

       D. The Interplay Between Sections 614.1(2A)(a) and 668.5(1).

Agriliance, CHS, CF, and Heritage Trails argue the exception in section

614.1(2A)(a) does away with the common liability requirement in section

668.5(1) for contribution claims involving a products liability case. We

disagree.

       First, as we previously held in this opinion, the plain language of

the contribution exception contained in section 614.1(2A)(a) only creates

an exception to the time during which a person found liable may seek

and obtain contribution. The legislature did not intend to relieve a party

seeking contribution from proving the elements of a contribution claim.

       Second, the legislature enacted section 614.1(2A)(a) in 1997. 1997

Iowa Acts ch. 197, § 5. It enacted section 668.5 thirteen years earlier.

1984 Iowa Acts ch. 1293, § 5, as amended by 1987 Iowa Acts ch. 157,

§ 7. When the legislature enacted section 614.1(2A)(a), it did not include

any language in the statute that leads us to believe the legislature had


       1Had   Ryan’s and Nissen’s injuries occurred less than fifteen years after the
nurse tank was first purchased from Trinity, common liability would have existed to
allow Agriliance, CHS, CF, and Heritage Trails to bring their contribution claims against
Trinity.
                                     12

any intent to modify or repeal the statutory requirements of section

668.5.

      Finally, to construe section 614.1(2A)(a) so that it does not require

common liability would vitiate the purpose of the statute of repose. The

purpose of section 614.1(2A)(a) was to provide a manufacturer,

assembler,   designer,   supplier   of    specifications,   seller,   lessor,   or

distributor of a product with freedom from liability after the passage of

fifteen years. If we were to construe section 614.1(2A)(a) in the manner

urged, the purpose of the statute would be completely frustrated by

making persons protected by the statute of repose liable for their

products during the repose period. That would lead to an absurd result.

See United Fire & Cas. Co. v. Acker, 541 N.W.2d 517, 519 (Iowa 1995)

(The court does not “construe a statute in a way that would produce

impractical or absurd results.”). Accordingly, we hold the contribution

exception contained in section 614.1(2A)(a) does not eliminate the

requirement of common liability in order for a contribution claim to be

viable.

      V. Summary and Disposition.

      In summary, we hold the contribution exception in section

614.1(2A)(a) does not prevent a claim for contribution from accruing

during the period of repose.    However, for a contribution action to be

viable, common liability under section 668.5(1) has to exist between the

tortfeasors at the time of the injury out of which the right to contribution

arose. Because we find common liability did not exist between Trinity,

Agriliance, CHS, CF, and Heritage Trails at the time of Ryan’s and

Nissen’s injuries, section 668.5(1) precludes a contribution claim against

Trinity as a matter of law. Therefore, we remand the case to the district

court to vacate the judgments against Trinity and enter judgment in its
                                    13

favor.    Additionally, because Heritage Trails failed to file a notice of

appeal or cross-appeal, we affirm the judgments obtained by Ryan and

Nissen against Heritage Trails. Costs on appeal shall be born equally by

Agriliance, CHS, CF, and Heritage Trails.

         DISTRICT   COURT    JUDGMENT       AFFIRMED     IN   PART   AND

REVERSED IN PART; CASE REMANDED.